                      Case 19-11104-BLS         Doc 242       Filed 06/20/19         Page 1 of 2


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT' OF DBLAWARE

In re                                                          Chapter 1l

EDGEMARC ENERGY HOLDINGS, LLC,                                 Case   No. 19-11104 (BLS)
et al.,t
                                                               (Jointly Administered)
                               Debtors.


      AMENDED2 NOTICE OF'AGENDA FOR TELEPHONIC STATUS CONF'ERENCE
     SCHEDULED FOR JUNE 2l,20tg AT 10:00 A.M.3 eREVAILING EASTERN TIME),
               RNFORE THE HON ORABLE BRBNDAN L. SHANNON

STA TUS CONFERENCE:

            Emergency Motion of the Official Committee of Unsecured Creditors for Leave to
            Conduct Discovery of ETC Norlheast Pipeline LLC under Rule 2004 of the Federal
            Rules of llankruptcy Procedure [D.I. 167 , ftled on June 12,2019]

            Response Deadline: June 17,2019 at 10:00 a.m.

            Responses Reccived

            A.        ETC Northeast Pipeline LLC's Objection to the Official Committee of
                      Unsecured Creditors' Motion to Shorten Notice [D.I. 189, fTled on June 13,
                      201eì

            Related Documents

            A         Motion to Shorlen Notice of Motion of the Official Committee of Unsecured
                      Creditors f'or Leave to Conduct Discovery of ETC Northeast Pipeline Ll,C under
                      Rule 2004 of the Federal Rules of l3ankruptcy Procedure [D.I. 168, filed on June
                       12,20191

            B         Letter from the Honorable Brendan L. Shannon Regarding the Motion to Shorten
                      Relating to the Emergency Motion of the Off,rcial Committee of Unsecured
                      Creditors for Leave to Conduct l)iscovery of ETC Norlheast Pipeline LLC under
                      Rule 2004 of the Federal Rules of Bankruptcy Procedure [D.L 195, filed onJune
                      14,20191

'The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
EclgeMarc Energy Holdings, Lt,C (6900), EM Energy Manager, LLC (5334), EM Energy Ernployer, Lt,C (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia,l-LC (3771), EM
Energy Keystone, LLC (1506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors' corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA t5317.
2
    Amended items appear in bold.

' lf you wish to appear telephonically at the hearing, please schedule   your appearance with CouftCall prior to the
hearing. T'he telephone number for CourtCall is (866) 582-6878.

{   1239.002-W00s6s57, }
                    Case 19-11104-BLS     Doc 242        Filed 06/20/19               Page 2 of 2


          C.        Letter Regarding Status Conference Scheduled for Fridayo June 21, 2019 at
                    10:00 A.M. [D.I. 238, fÏled on June 20,20191

          D.        Letter to the Honorablc Brendan L. Shannon Regarding Rule 2004 Motion
                    [D.I. 239, filed on June 20, 20191

          E.        Letter Regarding Status Conference Scheduled for Friday, June 21, 2019 at
                    10:00 A.M. [D.I.24l,,filed on June 20,2019]

Status: This matter is going forward as a status conference

l)ated: June20,2019                                           RATH                   BB LLP
        Wilmington, Delaware

                                                     G. Landis (No. 34
                                              Kerri K. Mumford Q.{o. 4186)
                                              Kimberly A. Brown Q.{o. 5138)
                                              Holly M. Smith Q.{o. 6497)
                                              919 Market Street, Suite 1800
                                              Wilmington, Delaware 1 980 1
                                              Telephone: (302) 467 -4400
                                              Facsimile: (302) 467 -4450
                                              Ernail: landis@lrclaw.com
                                                      mumford@lrclaw.com
                                                      brown@lrclaw.com
                                                      smith@lrclaw.com

                                              -and-

                                             DAVIS POLK & WARD\ryELL LLP
                                             I)aren S. Klein (admitteclpro hac vice)
                                             f,ara Samet Buchwald (admittedpro hoc vice)
                                             Aryelr E. Iìalk (admittedpro hac vice)
                                             .Ionah A. Peppiatt (admittedpro hac vice)
                                             450 Lexington Avenue
                                             New York, New York 10017
                                             Telephone: (212) 450-4000
                                             Facsimile: (212) I 01-5800
                                             Email : darren.klein@davispolk.com
                                                      lara. buchwald@)davispolk.com
                                                      aryeh. falk@davispolk.com
                                                     j onah.peppiatt@davi spolk. com


                                             Counsel to the Dehtors
                                             and D e h I o r s - In- P o s,ç e s s i o n




{ 1239.002-W00s65s7.}                              2
